DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to RCE amendments and arguments for U.S. Application No. 17/180508 filed on November 07, 2022.


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 05, 2020 has been entered.


	

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


					Applicant
	Applicant is encouraged to contact the Examiner in hopes of reaching a resolution to move the case forward in light of compact prosecution.


Response to Arguments
3.	Applicant arguments have been considered but are not persuasive. 


	On Pg. 12 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “In particular, the pending claims are directed towards fulfilling a database read request when a page split occurs during the fulfillment of a database read request in a database system capable of concurrent database operations. A problem arises when a concurrent database operation causes a page to split during the fulfillment of a database read request because the contents of the requested database page may be moved to another page during the fulfillment of the database read request. As such, returning only the contents of the requested page would result in incomplete data. The problem of a concurrent database operation causing a page split during the fulfillment of a database read request simply does not exist outside computer technology. To overcome this problem, the claimed invention provides a solution that is necessarily rooted in computer technology. In the claimed invention, an expected next page identifier of a first page containing requested data is compared to an actual next page identifier of the same first page at a later point in time to determine whether the page split has occurred during the fulfillment of the database read request. If a page split has occurred, the fulfillment of the database read request will also include data from the database page that is identified by the actual next page identifier. This solution allows the page server to return all the requested data, thereby obviating the need for further database requests for any missing data. Therefore, the claimed invention is directed to a solution necessarily rooted in computer technology.”

	
	Examiner replies that this concept is considered an abstract idea.  A person can mentally analyze text on a paper, until the end of the text is reach such as a break and the and user is forced to grab another sheet of paper with text to continue analyzing the text, or the user can turn the piece of paper to a back side to continue analyzing text.  In either of these solutions, the user is reading data and the break in content causes the data to split to another location.
	

	On Pg. 14 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Lomet fails to teach each and every one of these features of claim 1. For example, Lomet fails to teach "determining, by the page server and during fulfillment of the database read request, that there is a mismatch between the expected next page identifier and the actual next page identifier, the mismatch indicating that a concurrent database operation has caused a page split in the first page to occur during the fulfillment of the database read request by the page server," as recited in claim 1. 
Lomet is directed towards processing a user request for a particular search space when an index replica is out of date at the requesting client. See Col. 11, 11. 1-35. When a request from one client causes a page split on the server, the server does not notify other clients of the page split. See id. As such, the index replica at the other clients will be out of date. See id. A client request for a particular search space includes an identifier of the data page expected to contain the search space. See id. If the server determines that the search space is not in the search space, the server traverses a side link to the next data page until the search space is found. See id. 
In claim 1, a concurrent database operation may cause the page containing the requested data to split after the page server has received a database read request, but before it can fully fulfill the request. To detect that a split has occurred during the fulfillment process, the page server compares an expected next page identifier contained in the request to an actual next page identifier at a second point in time. The expected next page identifier and the actual next page identifier both identify a page of the database that is logically adjacent to the first page. The expected next page identifier identifies the page of the database that is logically adjacent to the first page when the request is generated, and the actual next page identifier identifies the page of the database that is adjacent to the first page at a later point in time when the request is being fulfilled. By comparing the expected next page identifier of the first page when the request is generated to the actual next page identifier of the first page at a later point in time, the page server can detect a page split during the fulfillment period. 
Lomet does not teach "determining, by the page server and during fulfillment of the database read request, that there is a mismatch between the expected next page identifier and the actual next page identifier, the mismatch indicating that a concurrent database operation has caused a page split in the first page to occur during the fulfillment of the database read request by the page server," as recited in claim 1. In Lomet, the client request includes an identifier of a page expected to contain the search space. See Col. 11, 11. 1-35. This is not a next page identifier because it does not identify a page of the database that is logically adjacent to the page containing the requested data. Instead, it identifies the page expected to contain the requested data. See id. In Lomet, the server uses this page identifier to look for the search space. See id. At no point does the server of Lomet compare the page identifier received in the client request to a side link pointer (i.e., next page identifier). This is because Lomet simply does not contemplate a concurrent database operation causing the side link pointer to change during the fulfillment of a database read request.”



	Examiner replies that Lomet does teach this claimed concept. Col. 3 Lines 5-10 Lomet discloses the data is stored on one page, as more data is added the data is split over two pages. A separator defining the page split is created and is stored in the index as the parents of the two page nodes. Col. 16 Lines 15-30 Lomet discloses identifying old server site data when newer updated data identified and wanting to identify the location of the new data at the new site. The new site data contains information from the old site data. The data that is removed is seen as the mismatch in the database.  The expected page identifier is seen as the old data at the existing page. The index side link is seen as the next page identifier.



Claim Rejections - 35 U.S.C. §101

3.	35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims, 1, 8 and 15, specifically claim 1, 8 and 15 recites "reading a portion of the data from the first page; identifying a second page identifier from the first page; determining that a page split in the first page has occurred at the page server subsequent to receiving the request, the page split generating a second page at the page server as a new page in the database that includes another portion of the data, based at least on a comparison between the second page identifier and the next page identifier; and subsequent to the determining, extending fulfillment of the request beyond reading the first page by reading, from the second page, the other portion of the data”. These limitations could be reasonably and practically performed by the human mind, for instance based on storing information, splitting the storage location, and locating the additional storage location and continuing storage and reading at the additional storage location together. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “storing a first page of a database, the first page including data”, “receiving, from a compute node of the computing system, a request that is associated with the data of the first page, and a next page identifier of a logically adjacent page of the database that is logically adjacent with respect to the first page at the time the request is generated”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 8 and 15 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 1, 8 and 15 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



 With respect to dependent claims, 2 and 9, specifically claim 2 and 9 recites "identifying, from the second page, a third page identifier of a logically adjacent page of the database with respect to the second page; and further extending the fulfillment of the request by reading additional data from an additional page that is associated with the third page identifier”. These limitations could be reasonably and practically performed by the human mind, for instance based on storing information, splitting the storage location, and locating the additional storage location and continuing storage and reading at the additional storage location together. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “storing a first page of a database, the first page including data”, “receiving, from a compute node of the computing system, a request that is associated with the data of the first page, and a next page identifier of a logically adjacent page of the database that is logically adjacent with respect to the first page at the time the request is generated”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 2 and 9 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 2 and 9 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


 With respect to dependent claims, 3 and 10, specifically claim 3 and 10 recites " identifying, from the second page, a third page identifier of a logically adjacent page of the database with respect to the second page; and concluding the fulfillment of the request based at least on a determination that the third page identifier matches the next page identifier”. These limitations could be reasonably and practically performed by the human mind, for instance based on storing information, splitting the storage location, and locating the additional storage location and continuing storage and reading at the additional storage location together. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “storing a first page of a database, the first page including data”, “receiving, from a compute node of the computing system, a request that is associated with the data of the first page, and a next page identifier of a logically adjacent page of the database that is logically adjacent with respect to the first page at the time the request is generated”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 3 and 10 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 3 and 10 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


 With respect to dependent claims, 4 and 11, specifically claim 4 and 11 recites "wherein concluding the fulfillment comprises: returning the portion of the data and the other portion of the data to the compute node from the page server”. These limitations could be reasonably and practically performed by the human mind, for instance based on storing information, splitting the storage location, and locating the additional storage location and continuing storage and reading at the additional storage location together. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “storing a first page of a database, the first page including data”, “receiving, from a compute node of the computing system, a request that is associated with the data of the first page, and a next page identifier of a logically adjacent page of the database that is logically adjacent with respect to the first page at the time the request is generated”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 4 and 11 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 4 and 11 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



 With respect to dependent claims, 5 and 12, specifically claim 5 and 12 recites "identifying, from the second page, a third page identifier of a logically adjacent page of the database with respect to the second page; determining that a third page associated with the third page identifier is located at a different page server; and returning the portion of the data and the other portion of the data to the compute node from the page server with a data-remaining notification for the request”. These limitations could be reasonably and practically performed by the human mind, for instance based on storing information, splitting the storage location, and locating the additional storage location and continuing storage and reading at the additional storage location together. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “storing a first page of a database, the first page including data”, “receiving, from a compute node of the computing system, a request that is associated with the data of the first page, and a next page identifier of a logically adjacent page of the database that is logically adjacent with respect to the first page at the time the request is generated”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 5 and 12 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 5 and 12 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



 With respect to dependent claims, 6 and 13, specifically claim 6 and 13 recites "wherein at least one of the reading the portion of the data from the first page or the reading the other portion of the data from the second page includes reading newly-written data that caused the page split; or wherein logically adjacent comprises at least one of sequentially forward or sequentially backward”. These limitations could be reasonably and practically performed by the human mind, for instance based on storing information, splitting the storage location, and locating the additional storage location and continuing storage and reading at the additional storage location together. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “storing a first page of a database, the first page including data”, “receiving, from a compute node of the computing system, a request that is associated with the data of the first page, and a next page identifier of a logically adjacent page of the database that is logically adjacent with respect to the first page at the time the request is generated”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 6 and 13 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 6 and 13 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



 With respect to dependent claims, 7 and 14, specifically claim 7 and 14 recites "performing a query processing operation, indicated by the compute node, at the page server based on the portion of the data and the other portion of the data”. These limitations could be reasonably and practically performed by the human mind, for instance based on storing information, splitting the storage location, and locating the additional storage location and continuing storage and reading at the additional storage location together. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “storing a first page of a database, the first page including data”, “receiving, from a compute node of the computing system, a request that is associated with the data of the first page, and a next page identifier of a logically adjacent page of the database that is logically adjacent with respect to the first page at the time the request is generated”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 7 and 14 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 7 and 14 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



 With respect to dependent claim, 16, specifically claim 16 recites " wherein the program instructions are further configured to cause the processing system that executes the program instructions to: receive, at the page server and subsequent to the off-row data being stored at the page server, a pushed-down query processing operation associated with the data and with the off-row data; and perform, at the page server, the pushed-down query processing operation based on both the data and the off-row data being stored at the page server”. These limitations could be reasonably and practically performed by the human mind, for instance based on storing information, splitting the storage location, and locating the additional storage location and continuing storage and reading at the additional storage location together. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “storing a first page of a database, the first page including data”, “receiving, from a compute node of the computing system, a request that is associated with the data of the first page, and a next page identifier of a logically adjacent page of the database that is logically adjacent with respect to the first page at the time the request is generated”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 16 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 16 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



 With respect to dependent claim, 17, specifically claim 17 recites " wherein the program instructions are further configured to cause the processing system that executes the program instructions, to store the off-row data at the page server, to perform at least one of: allocate a new page space at the page server, and store the generated split data page in the new page space; allocate a new page in an allocation cache of the page server, and store the off-row data in the new page, wherein the off-row data comprises persistent version store data; or store the off-row data in the page or in another page of the page server, wherein the off-row data comprises unsorted data or a large object type of data”. These limitations could be reasonably and practically performed by the human mind, for instance based on storing information, splitting the storage location, and locating the additional storage location and continuing storage and reading at the additional storage location together. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “storing a first page of a database, the first page including data”, “receiving, from a compute node of the computing system, a request that is associated with the data of the first page, and a next page identifier of a logically adjacent page of the database that is logically adjacent with respect to the first page at the time the request is generated”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 17 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 17 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



 With respect to dependent claim, 18, specifically claim 18 recites "wherein the program instructions are further configured to cause the processing system that executes the program instructions to: reserve an allocation of storage space at the page server as off-row data storage”. These limitations could be reasonably and practically performed by the human mind, for instance based on storing information, splitting the storage location, and locating the additional storage location and continuing storage and reading at the additional storage location together. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “storing a first page of a database, the first page including data”, “receiving, from a compute node of the computing system, a request that is associated with the data of the first page, and a next page identifier of a logically adjacent page of the database that is logically adjacent with respect to the first page at the time the request is generated”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 18 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 18 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


 With respect to dependent claim, 19, specifically claim 19 recites "wherein the program instructions are further configured to cause the processing system that executes the program instructions to: determine the off-row data as being valid for inclusion in the off-row data storage prior to the off-row data being stored at the page server in the off-row storage”. These limitations could be reasonably and practically performed by the human mind, for instance based on storing information, splitting the storage location, and locating the additional storage location and continuing storage and reading at the additional storage location together. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “storing a first page of a database, the first page including data”, “receiving, from a compute node of the computing system, a request that is associated with the data of the first page, and a next page identifier of a logically adjacent page of the database that is logically adjacent with respect to the first page at the time the request is generated”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 19 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 19 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



 With respect to dependent claim, 20, specifically claim 20 recites "wherein the program instructions are further configured to cause the processing system that executes the program instructions to: determine, subsequent to the page stored by the page server being determined, that the page server lacks space to store the off-row data; identify another page server that includes space to store the off-row data; and store the off-row data at the other page server to avoid failing the operation”. These limitations could be reasonably and practically performed by the human mind, for instance based on storing information, splitting the storage location, and locating the additional storage location and continuing storage and reading at the additional storage location together. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “storing a first page of a database, the first page including data”, “receiving, from a compute node of the computing system, a request that is associated with the data of the first page, and a next page identifier of a logically adjacent page of the database that is logically adjacent with respect to the first page at the time the request is generated”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 20 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 20 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lomet U.S. Patent No. 5,806,065 (herein as ‘Lomet’).

As to claim 1 Lomet teaches a method comprising: 
storing by a page server, a first page of a database, the first page including first data, receiving, by the page server, a database read request for the first data (Col. 4 Lines 41-50 Lomet discloses receiving a request to store data and the page becomes full, a new page is added and a pointer is created to reference the new page); 
and an expected next page identifier of page of the database that is logically adjacent to the first page at a time the database read request was generated (Col. 4 Lines 55-60 Lomet discloses a side pointer to bridge the data page P12 with the adjacent Page 2); 
and identifying by the page server an actual next page identifier from the first page the actual next page identifier identifying a page of the database that is logically adjacent to the first page at a second point in time the second point in time occurring after receiving the database read request by the page server (Col. 3 Lines 5-10 Lomet discloses the data is stored on one page, as more data is added the data is split over two pages. A separator defining the page split is created and is stored in the index as the parents of the two page nodes. Col. 4 Lines 41-50 Lomet discloses receiving a request to store data and the page becomes full, splitting the page and adding a new page and a pointer is created to reference the new page. Col. 15 Lines 63-67 and Col. 16 Lines 1-5 Lomet discloses moving data from one website to another website once data is added.  Data added is the second point in time.  The read request is seen as trying to locate the location to write the data in the second server site);
determining, by the page server and during fulfillment of the database read request, that there is a mismatch between the expected next page identifier and the actual next page identifier, the mismatch indicating that a concurrent database operation has caused a page split in the fist page to occur during the fulfillment of the database read request by the page server  (Col. 3 Lines 5-10 Lomet discloses the data is stored on one page, as more data is added the data is split over two pages. A separator defining the page split is created and is stored in the index as the parents of the two page nodes. Col. 16 Lines 15-30 Lomet discloses identifying old server site data when newer updated data identified and wanting to identify the location of the new data at the new site. The new site data contains information from the old site data. The data that is removed is seen as the mismatch in the database.  The expected page identifier is seen as the old data at the existing page. The index side link is seen as the next page identifier);
in response to determining, that a mismatch exists fulfilling, by the page server, the database read request using a portion of data from the first page and a portion of data from the page of the database that is logically adjacent to the first page at the second point in time (Col. 5 Lines 2-6 Lomet discloses after performing the split of the first page and second page, the system then performs a search of the new Page 12. Col. 16 Lines 24-37 Lomet discloses identifying old server site data and wanting to identify the location of the new data at the new site. The new site data contains information from the old site data).

As to claim 2 Lomet teaches each and every limitation of claim 1.
In addition Lomet teaches further comprising: identifying, from the page of the database that is logically adjacent to the first page at the second point in time, a third page identifier of a page of the database that is logically adjacent to the page of the database that is logically adjacent to the first page at the second point in time; and further wherein fulfillment of the  database read request further includes a portion of data from an additional page that is associated with the third page identifier  (Col. 4 Lines 55-60 Lomet discloses creating a side pointer to bridge the data page P12 with the adjacent Page 2).


As to claim 3 Lomet teaches each and every limitation of claim 1.
In addition Lomet teaches further comprising: identifying, from the page of the database that is logically adjacent to the first page at the second point in time, a third page identifier of a page of the database that is logically adjacent to the page of the database that is logically adjacent to the first page at the second point in time; and concluding the fulfillment of the database read request based at least on a determination that the third page identifier matches the expected next page identifier (Col. 5 Lines 2-6 Lomet discloses after performing the split of the first page and second page, the system then performs a search of the new Page 12).

As to claim 4 Lomet teaches each and every limitation of claim 3.
In addition Lomet teaches wherein concluding the fulfillment comprises: returning the portion of data from the first page and the portion of data from the page of the database that is logically adjacent to the first page at the second point in time to the compute node from the page server (Col. 8 Lines 20-25 Lomet discloses the search results are returned to the client device to update the database).


As to claim 5 Lomet teaches each and every limitation of claim 1.
In addition Lomet teaches further comprising: identifying, from the page of the database that is logically adjacent to the first page at the second point in time, a third page identifier of a page of the database that is logically adjacent to the page of the database that is logically adjacent to the first page at the second point in time; determining that a third page associated with the third page identifier is located at a different page server; and returning the portion of data from the first page of the database that is logically adjacent to the first page at the second point in time and the other portion of the data to the compute node from the page server along with a data-remaining notification for the database read request (Col. 13 Lines 20-25 Lomet discloses the pages being linked to a remote node).

As to claim 6 Lomet teaches each and every limitation of claim 1.
In addition Lomet teaches wherein at least one of the portion of the data from the first page or the portion of data from the page of the database that is logically adjacent to the first page at the second point in time includes newly-written data that caused the page split; or wherein logically adjacent comprises at least one of sequentially forward or sequentially backward (Col. 4 Lines 41-50 Lomet discloses receiving a request to store data and the page becomes full, spliting the page and adding a new page and a pointer is created to reference the new page);

As to claim 7 Lomet teaches each and every limitation of claim 1.
In addition Lomet teaches further comprising: performing a query processing operation, indicated by the compute node, at the page server based on the portion of data from the first page and the portion of data from the page of the database that is logically adjacent to the first page at the second point in time (Col. 13 Lines 14-20 Lomet discloses processing local search request to traverse local pages).


As to claim 8 Lomet teaches a system that comprises: 
a memory that stores program instructions (Col. 10 Lines 34-43 Lomet discloses a memory within a computing);
and a processing system configured to execute the program instructions, (Col. 10 lines 40-42 Lomet disclose a computing unit); the program instructions causing the processing system to: 
store by a page server, a first page of a database, the first page including first data; 
receive, by the page server a database read request for the first data (Col. 4 Lines 41-50 Lomet discloses receiving a request to store data and the page becomes full, a new page is added and a pointer is created to reference the new page);  
and an expected next page identifier of a page of the database that is logically adjacent to the first page at a time the database read request was generated (Col. 4 Lines 55-60 Lomet discloses a side pointer to bridge the data page P12 with the adjacent Page 2);  
identify by the page server, an actual next page identifier from the first page the actual next page identifier identifying a page of the database that is logically adjacent to the first page at a second point in time, the second point in time occurring after receiving the database read request by the server (Col. 4 Lines 41-50 Lomet discloses receiving a request to store data and the page becomes full, splitting the page and adding a new page and a pointer is created to reference the new page);
determine by the page server and during fulfillment of the database read request that there is a mismatch between the expected next page identifier and the actual next page identifier, the mismatch indicating that a concurrent database operation has caused a page split in the first page to occur during the fulfillment of the database read request by the page server 
in response to determining that a mismatch exists, performing one of: fulfill, by the page server, the database read request using a portion of data from the first page and a portion data from the page of the database that is logically adjacent to the first page at the second point in time or return by the page server, the portion of data from the first page to the compute node along with a data-remaining notification based on a determination that the page of the database that is logically adjacent to the first page at the second point in time is located at a different page server (Col. 5 Lines 2-6 Lomet discloses after performing the split of the first page and second page, the system then performs a search of the new Page 12).

As to claim 9 Lomet teaches each and every limitation of claim 8.
In addition Lomet teaches wherein the page of the database that is logically adjacent to the first page at the second point in time is stored at the page server, and wherein the program instructions cause the processing system to: identify, from the page of the database that is logically adjacent to the first page at the second point in time, a third page identifier of a page of the database that is logically adjacent to the page of the database that is logically adjacent to the first page at the second point in time; and wherein fulfillment of the database read request further includes a portion of data from an additional page that is associated with the third page identifier (Col. 4 Lines 55-60 Lomet discloses creating a side pointer to bridge the data page P12 with the adjacent Page 2).

As to claim 10 Lomet teaches each and every limitation of claim 8.
In addition Lomet teaches wherein the page of the database that is logically adjacent to the first page at the second point in time is stored at the page server, and wherein the program instructions cause the processing system to: identify, from the page of the database that is logically adjacent to the first page at the second point in time, a third page identifier of a page of the database that is logically adjacent to the page of the database that is logically adjacent to the first page at the second point in time; and conclude the fulfillment of the database read request based at least on a determination that the third page identifier matches the expected next page identifier (Col. 5 Lines 2-6 Lomet discloses after performing the split of the first page and second page, the system then performs a search of the new Page 12).


As to claim 11 Lomet teaches each and every limitation of claim 10.
In addition Lomet teaches wherein the program instructions, for concluding the fulfillment, cause the processing system to: return the portion of data from the first page and the portion of data from the first page of the database that is logically adjacent to the first page at the second point in time to the compute node from the page server (Col. 8 Lines 20-25 Lomet discloses the search results are returned to the client device to update the database).


As to claim 12 Lomet teaches each and every limitation of claim 8.
In addition Lomet teaches wherein the program instructions cause the processing system to: identify, from the page of the database that is logically adjacent to the first page at the second point in time, a third page identifier of a page of the database that is logically adjacent to the page of the database that is logically adjacent to the first page at the second point in time; determine that a third page associated with the third page identifier is located at a different page server; and return the portion of data from the first page and the portion of data from the page of the database that is logically adjacent to the first page at the second point in time to the compute node from the page server along with a data-remaining notification for the database read request (Col. 13 Lines 20-25 Lomet discloses the pages being linked to a remote node).


As to claim 13 Lomet teaches each and every limitation of claim 8.
In addition Lomet teaches wherein at least one of the portion of the data from the first page or the portion of data from the page of the database that is logically adjacent to the first page at the second point in time includes newly-written data that caused the page split; or wherein logically adjacent comprises at least one of sequentially forward or sequentially backward (Col. 4 Lines 41-50 Lomet discloses receiving a request to store data and the page becomes full, splitting the page and adding a new page and a pointer is created to reference the new page).


As to claim 14 Lomet teaches each and every limitation of claim 8.
In addition Lomet teaches wherein the page of the database that is logically adjacent to the first page at the second point in time is stored at the page server, and wherein the program instructions cause the processing system to: perform a query processing operation, indicated by the compute node, at the page server based on the portion of data from the first page and the portion of data from the page of the database that is logically adjacent to the first page at the second point in time (Col. 13 Lines 14-20 Lomet discloses processing local search request to traverse local pages).

	As to claim 21 Lomet teaches a computer-readable storage medium having program instructions recorded thereon that are configured to cause a page server that executes the program instructions to:
	store a first page of a database, the first page including first data; 
receive from a compute node a database read request for the first data (Col. 4 Lines 41-50 Lomet discloses receiving a request to store data and the page becomes full, a new page is added and a pointer is created to reference the new page);
 and an expected next page identifier of a page of the database that is logically adjacent to the first page at a time the database read request was generated (Col. 4 Lines 55-60 Lomet discloses a side pointer to bridge the data page P12 with the adjacent Page 2);
identify an actual next page identifier from the first page, the actual next page identifier identifying a page of the database that is logically adjacent to the first page at a second point in time, the second point in time occurring after receiving the database read request by the server (Col. 3 Lines 5-10 Lomet discloses the data is stored on one page, as more data is added the data is split over two pages. A separator defining the page split is created and is stored in the index as the parents of the two page nodes. Col. 4 Lines 41-50 Lomet discloses receiving a request to store data and the page becomes full, splitting the page and adding a new page and a pointer is created to reference the new page. Col. 15 Lines 63-67 and Col. 16 Lines 1-5 Lomet discloses moving data from one website to another website once data is added.  Data added is the second point in time.  The read request is seen as trying to locate the location to write the data in the second server site);
determine, during fulfillment of the database read request, that there is a mismatch between the expected next page identifier and the actual next page identifier, the mismatch indicating that a concurrent database operation has caused a page split in the first page to occur during the fulfillment of the database read request by the page server (Col. 3 Lines 5-10 Lomet discloses the data is stored on one page, as more data is added the data is split over two pages. A separator defining the page split is created and is stored in the index as the parents of the two page nodes. Col. 16 Lines 24-37 Lomet discloses identifying old server site data and wanting to identify the location of the new data at the new site. The new site data contains information from the old site data);
and in response to determining that a mismatch exists, performing one of. fulfill the database read request using a portion of data from the first page and a portion of data from the page of the database that is logically adjacent to the first page at the second point in time; 
or return the portion of data from the first page to the compute node along with a data-remaining notification based on a determination that the page of the database that is logically adjacent to the first page at the second point in time is located at a different page server Col. 5 Lines 2-6 Lomet discloses after performing the split of the first page and second page, the system then performs a search of the new Page 12. Col. 16 Lines 24-37 Lomet discloses identifying old server site data and wanting to identify the location of the new data at the new site. The new site data contains information from the old site data).

As to claim 22 Lomet teaches each and every limitation of claim 21.
In addition Lomet teaches wherein the page of the database that is logically adjacent to the first page at the second point in time is stored at the page server, and wherein the program instructions are further configured to cause the page server that executes the program instructions to: identify, from the page of the database that is logically adjacent to the first page at the second point in time, a third page identifier of a page of the database that is logically adjacent to the page of the database that is logically adjacent to the first page at the second point in time; and wherein fulfillment of the database read request further includes a portion of data from an additional page that is associated with the third page identifier (Col. 4 Lines 55-60 Lomet discloses creating a side pointer to bridge the data page P12 with the adjacent Page 2).

As to claim 23 Lomet teaches each and every limitation of claim 21.
In addition Lomet teaches wherein the page of the database that is logically adjacent to the first page at the second point in time is stored at the page server, and wherein the program instructions are further configured to cause the page server that executes the program instructions to: identify, from the page of the database that is logically adjacent to the first page at the second point in time, a third page identifier of a page of the database that is logically adjacent to the page of the database that is logically adjacent to the first page at the second point in time; and conclude the fulfillment of the database read request based at least on a determination that the third page identifier matches the expected next page identifier (Col. 5 Lines 2-6 Lomet discloses after performing the split of the first page and second page, the system then performs a search of the new Page 12).

As to claim 24 Lomet teaches each and every limitation of claim 23.
In addition Lomet teaches wherein the program instructions are further configured to cause the page server that executes the program instructions to: return the portion of data from the first page and the portion of data from the page of the database that is logically adjacent to the first page at the second point in time to the compute node from the page server (Col. 8 Lines 20-25 Lomet discloses the search results are returned to the client device to update the database).

As to claim 25 Lomet teaches each and every limitation of claim 21.
In addition Lomet teaches wherein the program instructions are further configured to cause the page server that executes the program instructions to: identify, from the page of the database that is logically adjacent to the first page at the second point in time, a third page identifier of a page of the database that is logically adjacent to the page of the database that is logically adjacent to the first page at the second point in time; determine that a third page associated with the third page identifier is located at a different page server; and return the portion of data from the first page and the portion of data from the page of the database that is logically adjacent to the first page at the second point in time to the compute node from the page server along with a data-remaining notification for the database read request (Col. 13 Lines 20-25 Lomet discloses the pages being linked to a remote node).

As to claim 26 Lomet teaches each and every limitation of claim 21.
In addition Lomet teaches wherein the page of the database that is logically adjacent to the first page at the second point in time is stored at the page server, and wherein the program instructions are further configured to cause the page server that executes the program instructions to: perform a query processing operation, indicated by the compute node, at the page server based on the portion of data from the first page and the portion of data from the page of the database that is logically adjacent to the first page at the second point in time (Col. 13 Lines 14-20 Lomet discloses processing local search request to traverse local pages).


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. U.S. Patent Application Publication No. 2020/0293545 (herein as ‘LI’). LI discloses this application discloses a data storage method and associated server, and a non-transitory computer readable storage medium, and belongs to the field of data processing technologies. The method includes: determining historical-state data of a to-be-dumped data item from a database, and determining a service requirement of the historical-state data; determining a target storage format of the historical-state data according to the service requirement; and dumping the historical-state data according to the target storage format.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  November 30, 2022Examiner, Art Unit 2159                                                                                                                                                                                                                                                                                                                                                                                                          /AMRESH SINGH/Primary Examiner, Art Unit 2159